



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110(1)          Subject
    to this section, no person shall publish the name of a young person, or any
    other information related to a young person, if it would identify the young
    person as a young person dealt with under this Act.

(2) Subsection (1) does not apply

(a) in a case where the
    information relates to a young person who has received an adult sentence;

(b) in a case where the
    information relates to a young person who has received a youth sentence for a
    violent offence and the youth justice court has ordered a lifting of the
    publication ban under subsection 75(2); and

(c) in a case where the
    publication of the information is made in the course of the administration of
    justice, if it is not the purpose of the publication to make the information
    known in the community.

(3) A young person
    referred to in subsection (1) may, after he or she attains the age of eighteen
    years, publish or cause to be published information that would identify him or
    her as having been dealt with under this Act or the
Young Offenders Act
,
    chapter Y-1 of the Revised Statutes of Canada, 1985, provided that he or she is
    not in custody pursuant to either Act at the time of the publication.

111(1)          Subject
    to this section, no person shall publish the name of a child or young person,
    or any other information related to a child or a young person, if it would
    identify the child or young person as having been a victim of, or as having
    appeared as a witness in connection with, an offence committed or alleged to
    have been committed by a young person.

138(1)          Every
    person who contravenes subsection 110(1) (identity of offender not to be
    published), 111(1) (identity of victim or witness not to be published), 118(1)
    (no access to records unless authorized) or 128(3) (disposal of R.C.M.P.
    records) or section 129 (no subsequent disclosure) of this Act, or subsection
    38(1) (identity not to be published), (1.12) (no subsequent disclosure), (1.14)
    (no subsequent disclosure by school) or (1.15) (information to be kept
    separate), 45(2) (destruction of records) or 46(1) (prohibition against
    disclosure) of the
Young Offenders Act
, chapter Y-1 of the Revised
    Statutes of Canada, 1985,

(a) is guilty of an indictable
    offence and liable to imprisonment for a term not exceeding two years; or

(b) is guilty of an
    offence punishable on summary conviction.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. A.G., 2020 ONCA 183

DATE: 20200306

DOCKET: C61317

Benotto, Paciocco and Thorburn
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

A.G.

Appellant

Brian Irvine, for the appellant

Nicole Rivers, for the
    respondent

Heard and released orally:
    January 17, 2020

On appeal from the conviction entered on
    October 30, 2015 and the sentence imposed on October 30, 2015 by Justice Alphonse
    T. Lacavera of the Ontario Court of Justice.

REASONS FOR DECISION


Appeal of Convictions

[1]

In this case, the trial judge found that the
    accused worked together with the co-accused, to chase and assault the complainant.

[2]

Each accused agreed with the others to meet the
    complainant near his girlfriends house. They expected the complainant to
    arrive when he did, and there was common participation in a continuing event
    wherein the complainant was chased around the area. The appellant hit the
    complainant in the chest and although this did not result in bodily injuries,
    he participated in an assault and was liable as a joint principal. Joint
    principals are jointly responsible for the foreseeable consequences of an
    agreed act.

[3]

The complainant testified that after Mario took
    his bag, the appellant called him Pussy and was shit-talking. This can be
    interpreted as promotion of further violence.

[4]

It is reasonable to infer that the appellant
    knew the others intended to assault the complainant, and that he encouraged
    this through his words and actions. There was no temporal break between the
    chase and the assaults which finding is owed deference.

[5]

For these reasons, the appeal of the conviction for
    the assault causing bodily harm is dismissed.

Sentence

[6]

In this case, the facts read out on the guilty
    pleas of the co-accused made no mention of the appellant A.G. by name or of his
    participation in the assault. Nor were the guilty pleas used as evidence
    against the appellant.

[7]

The only reference to the co-accused in this
    proceeding was to explain that they pled guilty to a lesser charge of assault. Moreover,
    the trial judge gave detailed reasons for finding the appellant guilty of the
    assault causing bodily harm.

[8]

Lastly, in imposing a more onerous sentence on
    the appellant than the two accused who pled guilty, the trial judge concluded that
    the appellant was not in the same position as they, although it was late in coming,
    pled guilty to assault level 1 and expressed some sign of contrition and remorse
    in that at least they admitted their guilt.

[9]

The appellants failure to do likewise justifies
    a more serious sentence.

[10]

For these reasons, while leave to appeal the
    sentence is granted, the sentence appeal is dismissed.

M.L.
    Benotto J.A.

David
    M. Paciocco J.A.

J.A.
    Thorburn J.A.


